épublique Démocratique du Congo

7

Ministère des Affaires Foncières

Direction des Titres Immobiliers
Circonscription Foncière de Tshopo I.-
Division ds Titres Immobiliers.

TISANG I...

Annexe
Réf. . V/0.M/N° pG/060/045 BU 29/07/
Objet : Projet Contrat d'Emphytéose ni à
Parcelle n° : S °R.642. Le
commune : Territoire de Yahumae—
vhete Localité Werze Ve
Mée.,Mne, M.

Tssngi, le 25 s

éptembre 2075,
Ç - |
È w é

R.469.3.MIN/AFF.F/CTI/TSHO.I/4 19/15

Transmis copie pour information à :
- Monsieur le Directeur Chef de
Service ées Titres Immobiliers.-
- Monsieur | UOTE EE Lagmimietrateurx

Gommuna-de Territoire de Yahuma.—
Monsieur le Chef de Division

du Cadastre/ Tshopo Î.-
ISANGI

A Monsieur le Birecteur Général de

la Société Plantationa et--———

Huileries du Congo S-A (FHC)

à KINSHAS A.

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° S oR°O4H2 e =
située dans ls Commune, Territoire de_ Yahuma, localité V.—
que vous occupez en vertu de : Certificat d'Enregistrenent Vol. CK.99 Folio 156--—«
du vingt-auatre août mil meuf cent cisquante-cine-=
Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

et répartie comme suit :

- Prix de référence du terrain
- Taxe d'établissement du contrat
- Taxe de P.V. de mise en valeur
- Taxe de Certificat d'enregistrement
- Note d'usage
- Frais de mesurage et bornage
- Frais de consultation
- Frais croquis
- Occupation provisoire

- Loyer du 25/09 au 31/42/2015

FC &.630,00
XXXKXAXAXAKAX

Fe 7.740 00
. __ XXYEYXRXXXXXXXX

: 32.590,00
13.950, 00
Pn

XXXXXXXXXNNIXX
FC 16.926,00

POS A OMR be en cos je Fe TA ES

rm

ee

TOTAL FC 469.746,09 _ fe)

A DEDUIRE : montant déjà payé suivant quittance n° 26 6 + 243 du 27 //Ac PET
TOTAL _Efc A61746,7e

Montant que je vous prie $ bien vouloir verser en espèces entre les mains du Comptable des Titres

Immobiliers de Tehopo 1 : à ISANGI ou au compte n° 11.050/1524 auprès de la Banque

Centrale du Congo à. KISANGAN Lo

La quittance qui vous sera délivrée doit m'être présentée ou transmise en cninunication en mê e

temps que les deux exemplaires: SdurGontrat d'Emphytéose endéans le mois de la réception #de la Œ
présente lettre, ainsi ” je fiche: d'identité ä VS

\ ne) es, CR

ÿ D / 'É re: &: r 4

n \i € |

Veuillez agréer, 17 TER , l'assurance dé ma sf g Res 7 #
| ME \ é RE e / À it ? er: Se #
j \  \# “ di) conserva eur À ep bilièrs: ;
| |
Ca ; 08 = _ 3e | d' UNGEN GA rauss TICHO LCA
FA Er

à"
P

0085418" SEE 27 ie

BIQUE DEMOCRATIQUE DU CONGO

Isangi, le 25 Septembre 2015.

| FR DES AFFAIRES FONCIERES
CONSRIPTION FONCIERE TSHOPO |]

N° 2.469.3
2 DIVISION DES TITRES IMMOBILIERS /MIN/AFF/CTI/TSHO.1/120/2015
ISANGI 4 D
| Transmis c i £
Téls : 0811480087 — 0810126700 D TN

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à isangi.
| - Monsieur le Chef de Ressort de la Direction
Générabdes Recettes de la Province
Orientale à Basoko.
À Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A (PHC)
Objet : Projet Contrat à la signature

à Kinshasa.
Terrain n° S.R 642
Territoire de YAHUMA
Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 642 à usage agricole, situé dans le
Territoire de YAHUMA, localité WENZE V, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires d'un
projet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer dûment revêtus de votre signature sur la
rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

* Taxe d'établissement contrat : FC 4.650.00

“ Taxe croquis : FC 1.860.00

5 " Note d'usage : FC 1.395.00

»” Frais techniques FC 930.00

“ Frais administratifs :FC 465.00

x TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat est conditionnée
* . à au
au payement de la somme détaillée ci -dessus, montant quéfVous demande de bien vouloir verser en espèce
Guichet Unique de la Direction Générale des Recettes de la Province Orientale à Kisangani.

Votre désintéressement sera considéré comme la renonciation

tacite à votre demande qui sera d’ailleurs classée sans suite.

OCR EN 4 agréer, Monsieur, lassurance de ma con |
CÉsTR NS

y ee \ A OBILIERS À
AE af hs LE coNSERvA UR DE; 1 RES MW fé /

4 ; Î
1€ NP. Vi ? A
k.j y f
| È Ai

distinguée.

a :
#, * FLE

SC

À | È Y Se
Ua j A ÿ +4
DK:cHO BO J
& ra |
:

f TS 4
MA de Hivision f À ko #

